Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because  legal phraseology such as “comprises” is used.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 10-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is unclear what “a thermal system” comprises of? It appears that it is not  shown in any of drawings. Is it different from “a heat sink (210)”.
 In claim 6, it is unclear what “a thermal control system” comprises of? It appears that it is not shown in any of drawings.
In claim 10, it is it is unclear what “a thermal system” comprises of? It appears that it is not  shown in any of drawings. Is it different from “a heat sink (210)”.
In claim 14, it is unclear what “a thermal control system” comprises of? It appears that it is not shown in any of drawings.
In claim 15, it is unclear how “a heat sink” is interrelated and associated with “a thermal system” as recited in claim 10?
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  features of “a thermal  system “ and “thermal control system”  as recited in claims 5-6,10 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Lopez et al (Pat# 7,042,240) .

As to claim 2, it appears that the actuation mechanism (40)  is part of a parallel actuation mechanism operable to actuate sockets on the plurality of socket interface boards (36) simultaneously. 
As to claim 3, it appears that a surface of discrete thermal interposer (44) is customized to a type of the DUT(54)  in the socket for the purpose of providing sufficient heat to the DUT.
As to claim 4, the socket (36) is an open socket and wherein a design of the socket is customized to a type of the DUT (54)  in order to have the DUT positioned properly within the socket.
As to claim 5, the test apparatus of  Lopez et al includes  a thermal system (46) operable to heat or cool a device under test (DUT) and comprising a universal interface, wherein the thermal system is operable to make contact with the discrete active thermal interposer (44).
As to claim 6, the thermal system (46) inherently comprises a thermal control system.
As to claim 7, it appears that the discrete active thermal interposer (44) is replaceable with a different discrete active thermal interposer comprising different thermal properties when it is needed.
As to claim 8, the test apparatus of Lopez et al includes a heat sink (46).
plate (34)  comprising electrical contacts to which voltage is applied to heat or cool the discrete active thermal interposer (44).
	As to claim 10, Lopez et al disclose  a testing apparatus comprising: a test interface board comprising a plurality of socket interface boards (36), wherein each socket interface board comprises: an open socket to hold a DUT (54) ; a passive interposer (44) operable to contact the DUT (54); a superstructure (72)operable to contain the passive interposer (44) ; an actuation mechanism (40) operable to provide a contact force to bring the passive interposer in contact with the DUT (54); and a thermal system (46) operable to heat or cool a device under test (DUT) and comprising a universal interface, wherein the thermal system (46) is operable to contact the passive interposer (44).
	As to claim 11, it appears that the actuation mechanism (40) is part of a parallel actuation mechanism operable to actuate sockets on the plurality of socket interface boards (36) simultaneously. 
	As to claim 12, wherein a surface design of the passive interposer (44) is customized to a type of the DUT (54) in the open socket.
	As to claim 13, it appears that a design of the open socket is customized to a type of the DUT.
As  to claim 16, the apparatus of Lopez et al performs the method  of configuring an integrated test cell, the method comprising: disposing within a superstructure (40) a discrete active thermal interposer (44) comprising thermal properties and operable to make thermal contact with a DUT (54) ; aligning the discrete active thermal interposer (44) with the DUT by aligning pins on the superstructure (40) within a socket (36) in which the DUT is disposed using 
	As to claim 17, it appears that a surface design of the discrete thermal interposer (44) is customized to a type of the DUT in the socket.
	As to claim 18, the socket (36)  is an open socket, and it is well known in the art that  a design of the open socket is customized to a type of the DUT (54).
As to claim 19, wherein the discrete active thermal interposer (44) is affixed to a plate (34)  comprising electrical contacts to which voltage is applied to heat or cool the discrete active thermal interposer (44).
	As to claim 20, in the device of  Lopez et al as shown in figure 3, the discrete active thermal interposer (44) to a plate (34)  where the plate comprises electrical contacts to which voltage is applied to heat or cool the discrete active thermal interposer (44).
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Earle et al (Pat# 7,830,164) disclose Ducted test socket.
	Kabbani et al (7,355,428) disclose Active Thermal Control System With Miniature Liquid-cooled Temperature Control Device For Electronic Device Testing.
	Okanon (Pat# 5,329,093) disclose Portable Burn-in Apparatus For Testing Semiconductor Integrated Device Has Fixing Unit Accommodating Semiconductor Integrated Devices Which Are Combined As One And Connected To Power Supply Outside Of Accommodating Unit.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867